Citation Nr: 0726528	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-34 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.  

2.  Entitlement to service connection for arthritis of the 
hips, bilaterally.  

3.  Entitlement to service connection for arthritis of the 
elbows, bilaterally.  

4.  Entitlement to service connection for arthritis of the 
left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from August 1970 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The issue of entitlement to service connection for arthritis 
of the left knee is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder was first manifested 
many years after service and has not been medically related 
to the veteran's service.  There is no competent medical 
evidence that the veteran has PTSD.  

2.  Arthritis of the hips, bilaterally, first manifested many 
years after service and has not been medically related to the 
veteran's service.  

3.  Arthritis of the elbows, bilaterally, was first 
manifested many years after service and has not been 
medically related to the veteran's service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include post-
traumatic stress disorder, was not incurred or aggravated in 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

2.  Arthritis of the hips, bilaterally, was not incurred or 
aggravated in the veteran's active duty service; nor may it 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  

3.  Arthritis of the elbows, bilaterally, was not incurred or 
aggravated in the veteran's active duty service; nor may it 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2002 for PTSD and 
February 2003 for arthritis, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  While the veteran 
was not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to submit 
specific types of evidence, such as medical evidence from 
private physicians, employment physicals, or insurance 
physicals; lay statements referable to his disability; and 
any dates relative to treatment in service for the claimed 
disorder.  He was also asked to notify VA of any information 
or evidence in support of his claim that he wished VA to 
retrieve for him.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision. 

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical and personnel records have been 
associated with the claims file.  All identified and 
available treatment records referable to this issue have been 
secured.  The veteran has had a VA psychiatric examination.  
As will be more fully discussed below, while the veteran has 
not undergone a VA medical examination in conjunction with 
his arthritis claim, one is not required in this case.  See 
38 C.F.R. § 3.159(c)(4) (2006).  

Service Connection

The veteran seeks service connection for psychiatric and 
arthritic disorders, which he contends resulted from his 
wartime service aboard an aircraft carrier off Vietnam.  In 
order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

An Acquired Psychiatric Disorder, to Include PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).  

The claimed stressors are that the veteran saw a shipmate 
severely injured when he was blown against a wall by aircraft 
fans and that he witnessed a plane go down resulting in the 
deaths of two crewmen.  The injury incident has not been 
verified.  The available records show the deaths of two 
officers, on the same day in October 1971, and the RO has 
conceded the stressor involving the veteran witnessing the 
aircraft crash that resulted in those deaths.  Nevertheless, 
service connection for PTSD must be denied because the 
competent medical evidence establishes that he does not have 
PTSD.  

As a lay witness, the veteran is not competent to diagnose 
himself.  38 C.F.R. § 3.159(a) (2006).  See also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) quoting Frye v. United States, 293 F.2d 
1013, 1014 (1923).  A competent diagnosis from a trained 
medical professional with the necessary training and 
expertise is required.  38 C.F.R. § 3.159(a).  In this case, 
even though the veteran has been repeatedly examined, there 
is no diagnosis of PTSD from a competent medical 
professional.  

In a July 1996 letter to the veteran's employer, a private 
clinical psychiatrist, J. E. W., M.D., wrote that the veteran 
was having severe, ongoing stress relating to a divorce, 
pending property settlement, and acting out on the part of 
his ex-wife.  Clinical notes, as early as August 1993, 
mention personal problems.  In July 1996, he felt he was 
dealing with overwhelming family stress.  In April 1998, he 
came in to discuss family problems causing him stress.  The 
notes do not provide a diagnosis.  

VA clinical records are in evidence.  In February 2003, it 
was reported that the veteran had depression and was stable 
on medication.  

The VA clinical records include a consult note dated in 
August 2003.  The note reviewed the veteran's service aboard 
the aircraft carrier, post service problems, and current 
symptoms.  A mental status examination was done.  The 
impression was that the veteran was depressed.  There was no 
diagnosis of PTSD.  

An April 2004 VA clinical note has an impression that the 
veteran's depression was improved with medication.  

The report of the June 2004 psychiatric examination shows 
that the veteran reported that, while serving aboard an 
aircraft carrier, he saw a man walk into a propeller and have 
his arm cut off.  He also reported that a reconnaissance 
plane he directed went down, resulting in the deaths of those 
aboard.  The veteran described symptoms after service and 
currently.  A mental status examination was reported.  The 
diagnosis was anxiety disorder, not otherwise specified.  

At his September 2006 RO Hearing, the veteran testified that 
he had been seeing medical personnel for 2 or 3 years.  He 
detailed his post service marital problems, with 3 marriages 
and 3 divorces.  He reported anger, fighting, brawling, and 
being unable to get along with people.  Current symptoms were 
said to include sleeplessness and recurrent nightmares.  The 
veteran said he had recurrent dreams two or three times a 
month.  

The veteran was specifically examined for PTSD in December 
2006.  The claims file was reviewed.  He provided a history 
before, during, and after service.  He stated that while 
serving aboard an aircraft carrier, he saw a trainer get 
blown against a wall from fans on a plane, and very seriously 
hurt.  He also witnessed a plane go down, resulting in the 
death of the crew.  Currently, his chief subjective 
complaints were lack of sleep, anger control problems, and 
fatigue due to lack of sleep.  Objectively, he was 
cooperative, alert, and oriented.  He was neatly groomed with 
good hygiene.  His affect was fairly flat.  Speech was 
generally normal.  No delusions or hallucinations were 
detected.  He denied suicidal or homicidal ideation.  He 
could not remember his last episode of violence.  The 
examiner specified that the veteran's war experiences did not 
meet the Criterion A (stressors) of PTSD.  However, he did 
report some PTSD symptomatology, such as recurrent or 
intrusive thoughts about his experiences.  The intrusive 
thoughts occurred about once or twice a week.  They usually 
involved specific incidents while serving off Vietnam.  They 
reportedly lasted about an hour before moving on to other 
things.  He also reported distressing dreams of combat 
experiences, faster heart beat, and a change in mood to 
anger.  He tried to avoid the thoughts and feelings 
associated with trauma by participating in other activities.  
He also reported difficulty staying asleep, irritability, and 
an exaggerated startle response.  Test findings revealed 
milder PTSD symptomatology than expressed during the clinical 
interview.  A depression inventory had results indicative of 
mild depressive symptoms.  There was a light amount of combat 
exposure, consistent with the veteran's self report.  Another 
test had results below the mean score of combat veterans 
diagnosed with PTSD.  The diagnosis was Subthreshold PTSD.  A 
diagnosis of depressive disorder, not otherwise specified, 
was given to acknowledge the veteran's mild depressive 
disorder.  

The evidence is consistent in confirming that the veteran 
does not meet the criteria for a diagnosis of PTSD.  These 
medical reports form a preponderance of evidence which 
establishes that the veteran does not have PTSD.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The evidence is also consistent in confirming that the 
veteran has a mild depressive disorder.  There is no 
competent evidence to connect his depressive disorder to 
service.  There is no evidence of a psychiatric disorder in 
the service medical records.  Significantly, his psychiatric 
status was normal on separation examination in July 1972.  
This report was completed by a physician and provides 
probative evidence as to the veteran's mental condition just 
before leaving active service.  Thereafter, many years passed 
without any documented psychiatric symptoms.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  There is simply no competent 
evidence to connect the depressive disorder, documented over 
30 years later, to the veteran's active service.  The service 
medical records, including the separation examination and the 
prolonged period since service, without medical complaint, 
form a preponderance of evidence against the claim.  Again, 
as the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.

Arthritis, Elbows and Hips

On a VA Form 9, received in September 2003, the veteran 
asserted that sleeping on hard ship beds and playing basket 
ball during service led to arthritis of the hips and elbows.  
During his September 2006 RO hearing, the veteran testified 
of arthritis in both hips and both elbows.  He testified that 
he did not have any trauma in service.  He testified that 
aboard ship, they slept on iron beds with a little air 
conditioner blowing down on them.  He felt that might have 
added to the problem.  He reported that he had problems 
shortly after he left service, but did not get treatment at 
that time.  Arthritis was first diagnosed around 1980 or 
1981.  He testified that the doctors basically told him that 
Mother Nature and time caused the arthritis.  

The veteran is competent to report what he actually 
experienced.  He is competent to state that he slept on iron 
beds with an air conditioner blowing on him, and that he 
played basketball in service.  The Board finds this 
information credible.  However, the veteran does not have the 
medical training and experience to link these events in 
service to a current disability.  See 38 C.F.R. § 3.159(a), 
Grottveit, Espiritu.  The Board's review of the record does 
not disclose any competent medical evidence connecting 
current arthritis to the veteran's active service.  

Furthermore, there is nothing in the service medical records 
about relevant disease or injury to the hips or elbows.  The 
report of the examination for separation from service, in 
July 1972, shows the veteran's upper and lower extremities to 
be normal.  This is competent medical evidence against the 
claim.  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  
In this case, the presumption does not apply because there is 
no competent medical evidence that arthritis was manifested 
to any degree in the first post service year.  

Following service, many years passed before arthritis was 
diagnosed.  As discussed above, evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson.  

In this case, the earliest documentation of arthritis was in 
June 1998, when hip complaints led to X-rays showing calcium 
build up and a diagnosis of arthritis in the right hip.  
There were elbow and right hip complaints in January 1999.  
There is no medical opinion connecting the right hip or elbow 
symptoms to service.  

In conclusion, there is no competent medical evidence to 
support the claim.  There is no evidence of relevant disease 
or injury during service and there is no competent medical 
evidence connecting a current arthritis to disease or injury 
in service.  On the other hand, the separation examination 
and the prolonged period since service without medical 
complaint are evidence against the claim.  Thus, here again, 
the preponderance of the evidence is against the veteran's 
claim for service connection, the benefit of the doubt 
doctrine is not applicable, and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder is denied.  

Service connection for arthritis of the hips, bilaterally, is 
denied.  

Service connection for arthritis of the elbows, bilaterally, 
is denied.  


REMAND

Unlike the other claims for service connection for arthritis, 
the service medical records indicate relevant left knee 
symptomatology in service.  Specifically, they show surgery 
on the left knee.  The private medical notes reflect that the 
veteran had arthroscopic surgery on the left knee in August 
1989.  A medical opinion should be obtained to determine the 
relationship between the surgery in service and the post 
service surgery.  38 U.S.C.A. § 5103A(d) (West 2002).  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
claim for service connection for arthritis of the left knee 
is REMANDED for the following action:

1.  The veteran should be asked to 
provide releases for his medical 
records from the doctors and hospitals 
involved in his 1989 left knee surgery.  
Thereafter, the RO should request the 
veteran's medical records from the 
listed care providers.  The records 
obtained should be associated with the 
claims folder.  

2.  After a response to the request for 
records, the veteran should be 
scheduled for a VA orthopedic 
examination.  The claims folder should 
be made available to the examiner in 
connection with the examination.  Any 
tests or studies need to respond to the 
following questions should be done.  
The examiner should provide a complete 
explanation in response to the 
following:  

a.  What is the veteran current left 
knee disability?  

b.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the veteran's current left knee 
disorder is the result of disease or 
injury during his active service?  

3.  Thereafter, readjudicate the claim 
for service connection for arthritis of 
the left knee.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last supplemental statement of the 
case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


